Citation Nr: 0526072	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  00-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of aortic stenosis with ascending aortic aneurism, 
valve replacement, and permanent pacemaker, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977, and from December 1981 to May 1997.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That rating decision, in pertinent 
part, denied the veteran's claim for an evaluation in excess 
of 30 percent for postoperative residuals of aortic stenosis 
with ascending aortic aneurism, valve replacement, and 
permanent pacemaker.

In April 2001 and July 2003, the Board remanded the case for 
additional development.  Subsequently, a May 2005 rating 
action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected postoperative residuals 
of aortic stenosis with ascending aortic aneurism, valve 
replacement, and permanent pacemaker, are manifested by 
complaints of dyspnea, fatigue, and chest pain, with ejection 
fraction of 60 percent, and METS level is 6.3; there is no 
evidence of congestive heart failure, cardiac hypertrophy or 
dilation, or atrial fibrillation or tachycardia.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for postoperative residuals of aortic stenosis with ascending 
aortic aneurism, valve replacement, and permanent pacemaker 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.104, Diagnostic Codes 7016, 7018 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, November 2002, and November 2003.  Since these letters 
fully provided notice of elements (1), (2), and (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran was notified in the December 1999 
statement of the case (SOC) and the May 2005 supplemental 
statement of the case (SSOC) of the laws and regulations 
pertaining to his claim for an increased rating.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.  

Finally, with respect to element (4), the Board notes that 
the RO's November 2002 letter contained a specific request 
that the veteran send any "other evidence you would like us 
to consider."  There is no allegation from the veteran that 
he has any pertinent records in his possession that have not 
been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  First, it was impossible to give the notice prior to 
the initial adjudication of the claim currently on appeal.  
Further, the veteran subsequently received content- complying 
notice and proper VA process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the 
claims.   See 38 C.F.R. § 3.159(c) (2004).  

The case has been twice remanded to schedule the veteran for 
VA examinations and to obtain pertinent records.  The veteran 
has undergone VA examinations in December 1999, July 2002, 
and August 2002, and VA hospitalization and outpatient 
treatment records have been obtained.  The veteran has not 
identified other pertinent records that have not been 
obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The record shows that the veteran received a pacemaker during 
cardiac surgery in service in September 1996.  A June 1997 
rating decision granted service connection for postoperative 
residuals of aortic stenosis with ascending aortic aneurism, 
valve replacement, and permanent pacemaker.  Following the 
assignment of an initial 100 percent evaluation, a 30 percent 
evaluation was made effective from December 1997.  The 
veteran's claim for an increased evaluation was received in 
May 1998.  

The veteran's service connected heart disability is rated 
under Diagnostic Code 7016.  Under that code, a 100 percent 
rating is to be assigned for disability associated with an 
aortic valve replacement, effective for at least a six-month 
period beginning with the date of hospital admission for the 
valve replacement. (See "Note" following 38 C.F.R. § 4.104, 
Diagnostic Code 7016).  

Thereafter, under revised Diagnostic Code 7016, the 
aforementioned temporary 100 percent rating period is 
followed by a 100 percent rating when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent disability rating. 

The current 30 percent evaluation is assigned where the 
evidence shows a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  
Diagnostic Code 7016.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
2.  

A VA examination in November 1997 showed a trace of aortic 
insufficiency with a very small pulmonary insufficiency and 
an ejection fraction of 50 to 55 percent.  The veteran 
reported that he had been doing well since surgery in May 
1997.

A May 1998 electrocardiogram showed right atrial enlargement.  

On VA examination in December 1999, the veteran reported 
dyspnea on exertion, with dizziness.  He walked for 45 
minutes three times per week.  The diagnosis was status post 
aortic valve replacement with permanent pacemaker 
replacement, ascending aortic aneurysm repair, and 
hypertension (5-7 METS).

On a VA hypertension examination in July 2002, it was 
reported that the veteran's day to day occupational 
activities were significantly affected by his cardiovascular 
disease and that a stress test would not be attempted because 
of a drop in his blood pressure during an October 1998 stress 
test.  It was estimated that that his METS level was 2 based 
on clinical symptomatology.  

A VA examination was conducted in August 2002.  The veteran 
reported that he could walk 20 feet before getting a numb 
feeling under his shoulder blades radiating to his left arm; 
if he kept going he would get tightness in his chest.  He 
reported exertional chest pains two to three times per day, 
and that occasional chest pain would awake him at night.  
Echocardiogram showed normal left ventricular size and 
function.  Testing included laboratory work-up, chest x-rays, 
an electrocardiogram and stress test.  METS of 6.3 was 
reported.

An April 2005 outpatient record noted no congestive heart 
failure symptoms.  Echo report showed normal left ventricular 
systolic function with an ejection fraction of 60 percent.

Based on the above findings, there is no basis for a rating 
higher than the 30 percent rating currently assigned.  First, 
the evidence does not show a diagnosis of congestive heart 
failure to warrant assignment of a 100 percent rating.  The 
veteran has complained of frequent shortness of breath and 
chest pains with functional impairment.  However, the 
clinical findings do not approach the workload level of less 
than 5 METs.  The August 2002 VA examination report shows a 
measured level of workload of 6.3 METS.  The 2 METS reported 
in July 2002 was anomalous to other estimates and was not 
based on as thorough an examination as was performed in 
August 2002, when stress testing was performed.  
Additionally, no left ventricular dysfunction has been 
demonstrated, and the measured ejection fraction (60 percent) 
is not shown to have been lower than 50 percent.  Thus, his 
disability does not meet or approximate the criteria for an 
evaluation in excess of 30 percent under DC 7016.  38 C.F.R. 
§ 4.7. 

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 7018, which 
pertains to implantable cardiac pacemakers.  These are to be 
evaluated as supraventricular arrythmias (DC 7010), 
ventricular arrhytmias (DC 7011), or atrioventricular block 
(DC 7015), with a minimum of 10 percent.  The Board notes 
that Diagnostic Codes 7011 and 7015 are rated on the same 
criteria as DC 7016, under which the veteran is currently 
compensated.  Care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code, as this would constitute "pyramiding."  38 C.F.R. § 
4.14 (2004).  

Under Diagnostic Code 7010, a 10 percent evaluation is 
warranted for supraventricular arrhythmias with permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.  A 30 percent evaluation 
is warranted for supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by 
electrogram or Holter monitor.  38 C.F.R. § 4.104, Diagnostic 
Code 7010 (2004).

The Board finds that a compensable evaluation under DC 7010 
is not appropriate since the medical evidence of record does 
not show episodes of atrial fibrillation or other 
supraventricular tachycardia that have been documented by 
electrocardiogram or Holter monitor; in fact, neither 
tachycardia nor atrial fibrillation has been noted at any 
time.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for the veteran's postoperative residuals of aortic 
stenosis with ascending aortic aneurism, valve replacement, 
and permanent pacemaker.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 C.F.R. § 3.102 (2004).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


